DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 12/6/2021 has been entered.  Claims 1-2, 5-6, and 9-11 are amended.  Claims 3 and 7 are canceled.  Claims 1-2, 4-6, and 8-11 remain pending in the application.  Applicant's amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/17/2021.
Response to Arguments
Applicant's arguments with respect to 112(f) have been fully considered but they are not persuasive. Applicant argues that adding “circuit” to the term processor overcomes the 112(f) interpretation of the claims.  
The examiner respectfully disagrees because the claim limitation invoking 112(f) interpretation is “a wireless network module” in claim 5.  The term “module” is a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function. 
Applicant’s arguments with respect to claim 1, 5, and 9 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a wireless network module” in claim 5. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure in the specification appears to be in par. 11-12 and Fig. 1.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 9,668,277 B2) in view of Altmejd et al. (US 6,895,520 B1).
Regarding claim 1, Lai teaches: A control method applied to an electronic device, wherein the electronic device comprises a processor circuit and a wireless network module [processor 390 and transmitter 356 for transmitting over wireless (col. 6, lines 31-34, Fig. 3)], and the control method comprises the steps: 
generating a determination result by determining if the wireless network module needs to transmit a packet [determining the UE will transmit data at a lower speed data rate (col. 8, lines 6-20 and claim 1).  Data packets (col. 7, lines 1-8 and 21-29)] and 
when the determination result indicates that the wireless network module needs to transmit the packet, reducing a frequency of a clock signal used by the processor circuit during a packet transmission [the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1)]
wherein the step of when the determination result indicates that the wireless network module needs to transmit the packet, reducing the frequency of the clock signal used by the processor circuit during the packet transmission comprises: when the determination result [the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1)]
setting a timer [controlling a timer (col. 6, lines 56-57 and col. 8, line 32)], and 
starting to control the wireless network module to transmit the packet [transmitter 356 transmits the data over wireless (col. 6, lines 31-34 and col. 8, lines 15-20, Fig. 3).  Data packet (col. 7, lines 1-8 and 21-29)] and 
when a time set by the timer expires, changing the frequency of the clock signal used by the processor [a timer value of zero can indicate a special case for immediately switching the clock rate (col. 8, lines 32-34)].
Lai does not explicitly disclose: setting the timer occurs after the frequency of the clock signal used by the processor circuit is reduced; and increasing the frequency of the clock signal when the timer expires.
Altmejd teaches: setting the timer after the frequency of the clock signal used by the processor circuit is reduced [in 315 a control indication is provided to power management control logic 112 to decrease the clock frequency.  After this, the timer is then reinitialized in 301 (col. 5, lines 31-37, Fig. 1 and 3)]
increasing the frequency of the clock signal when the timer expires [In 303 a comparison is made to see if the counter is expired. If not, the counter is decremented in 305 and the loop continues until the timer has counted down to zero. Then in 311, a control indication is provided to power management control logic 112 to increase the clock frequency (col. 5, lines 7-22, Fig. 1 and 3)].

Regarding claim 2, Lai and Altmejd teach the method of claim 1; Lai further teaches: when the determination result indicates that the wireless network module needs to transmit the packet, reducing a voltage level of a supply voltage of the processor circuit during the packet transmission [In addition, or instead of adjusting clock rate, the supply voltage can be varied. For example, if high speed communication is not scheduled (determining lower speed transmission of packets), a lower supply voltage can be used (col. 6, lines 56-58 and col. 8, lines 37-41)].
Regarding claim 5, Lai teaches: An electronic device, comprising: 
a processor circuit [processor 390 (Fig. 3)] and 
a wireless network module, configured to wirelessly transmit packets [a transmitter 356 for transmitting over wireless (col. 6, lines 31-34, Fig. 3).  Data packets (col. 7, lines 1-8 and 21-29)]
wherein when the processor circuit knows that the wireless network module is to perform wireless transmission, the processor circuit reduces a frequency of a clock signal used by the processor circuit during the wireless network module transmitting a packet [determining the UE will transmit data at a lower speed data rate and the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1).  Data packets (col. 7, lines 1-8 and 21-29)]
wherein when the wireless network module needs to transmit the packet, the processor first reduces the frequency of the clock signal [the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1)], 
the processor circuit sets a timer [controlling a timer (col. 6, lines 56-57 and col. 8, line 32)], and 
notifies the wireless network module to start to transmit the packet [processor 390 sends control signal to transmit processor to begin the transmit process and transmitter 356 transmits the data over wireless (col. 6, lines 10-13 and 31-34 and col. 8, lines 15-20, Fig. 3).  Data packet (col. 7, lines 1-8 and 21-29)] and 
when a time set by the timer expires, the processor circuit changes the frequency of the clock signal [a timer value of zero can indicate a special case for immediately switching the clock rate (col. 8, lines 32-34)].
Lai does not explicitly disclose: the timer is set after the frequency of the clock signal is reduced; and increasing the frequency of the clock signal when the timer expires.
Altmejd teaches: the timer is set after the frequency of the clock signal is reduced [in 315 a control indication is provided to power management control logic 112 to decrease the clock frequency.  After this, the timer is then reinitialized in 301 (col. 5, lines 31-37, Fig. 3)]
[In 303 a comparison is made to see if the counter is expired. If not, the counter is decremented in 305 and the loop continues until the timer has counted down to zero. Then in 311, a control indication is provided to power management control logic 112 (see FIG. 1) to increase the clock frequency (Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai and Altmejd before the effective filing date of the claimed invention to modify the device of Lai by incorporating setting the timer after the frequency of the clock signal is reduced and increasing the frequency of the clock signal when the timer expires as disclosed by Altmejd.  The motivation for doing so would have been to achieve power savings while maintaining performance (Altmejd – col. 1, lines 57-58).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd to obtain the invention as specified in the instant claim.
Regarding claim 6, Lai and Altmejd teach the electronic device of claim 5; Lai further teaches: a power supply circuit, configured to provide a supply voltage to the processor circuit; wherein when the wireless network module transmits the packet, the processor circuit notifies the power supply circuit to reduce a voltage level of the supply voltage during the wireless network module transmitting the packet [an adjusting module 504 for adjusting the supply voltage (col. 9, lines 11-13, Fig. 5).  Decrease the central processing unit (CPU) clock rate to a lower CPU clock rate while transmitting or instead of adjusting clock rate, the supply voltage can be varied. For example, if transmitting at a lower speed, a lower supply voltage can be used (col. 6, lines 56-58 and col. 8, lines 37-41, claim 1)].
Regarding claim 9, Lai teaches: A processor circuit within an electronic device [processor 390 (Fig. 3)], 
[a transmitter 356 for transmitting over wireless (col. 6, lines 31-34, Fig. 3)], 
and when the wireless network module needs to transmit a packet, the processor circuit first reduces a frequency of a clock signal used by the processor circuit [determining the UE will transmit data at a lower speed data rate and the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1).  Data packets (col. 7, lines 1-8 and 21-29)], 
the processor circuit sets a timer [controlling a timer (col. 6, lines 56-57 and col. 8, line 32)] and 
notifies the wireless network module to start to transmit the packet [processor 390 sends control signal to transmit processor to begin the transmit process and transmitter 356 transmits the data over wireless (col. 6, lines 10-13 and 31-34 and col. 8, lines 15-20, Fig. 3).  Data packet (col. 7, lines 1-8 and 21-29)] and 
when a time set by the timer expires, the processor circuit changes the frequency of the clock signal [a timer value of zero can indicate a special case for immediately switching the clock rate (col. 8, lines 32-34)].
Lai does not explicitly disclose: the timer is set after the frequency of the clock signal used by the processor circuit is reduced; and increasing the frequency of the clock signal when the timer expires.
Altmejd teaches: the timer is set after the frequency of the clock signal used by the processor circuit is reduced [in 315 a control indication is provided to power management control logic 112 to decrease the clock frequency.  After this, the timer is then reinitialized in 301 (col. 5, lines 31-37, Fig. 3)]
increasing the frequency of the clock signal when the timer expires [In 303 a comparison is made to see if the counter is expired. If not, the counter is decremented in 305 and the loop continues until the timer has counted down to zero. Then in 311, a control indication is provided to power management control logic 112 (see FIG. 1) to increase the clock frequency (Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai and Altmejd before the effective filing date of the claimed invention to modify the processor circuit of Lai by incorporating setting the timer after the frequency of the clock signal used by the processor circuit is reduced and increasing the frequency of the clock signal when the timer expires as disclosed by Altmejd.  The motivation for doing so would have been to achieve power savings while maintaining performance (Altmejd – col. 1, lines 57-58).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd to obtain the invention as specified in the instant claim.
Regarding claim 10, Lai and Altmejd teach the processor circuit within the electronic device of claim 9; Lai further teaches: when the wireless network module needs to transmit the packet, the processor notifies a power supply circuit to reduce a voltage level of the supply voltage during a packet transmission [an adjusting module 504 for adjusting the supply voltage (col. 9, lines 11-13, Fig. 5).  Decrease the central processing unit (CPU) clock rate to a lower CPU clock rate while transmitting or instead of adjusting clock rate, the supply voltage can be varied. For example, if transmitting at a lower speed, a lower supply voltage can be used (col. 6, lines 56-58 and col. 8, lines 37-41, claim 1)].
Claims 4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 9,668,277 B2) in view of Altmejd et al. (US 6,895,520 B1) and further in view of Wengreen (US 2016/0330397 A1).
Regarding claim 4, Lai and Altmejd teach the method of claim 1; Lai and Altmejd do not explicitly disclose: the electronic device is an over-the-top box (OTT box).
Wengreen teaches: the electronic device is an over-the-top box (OTT box) [a box-type streaming media player (par. 7 and 87)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai, Altmejd, and Wengreen before the effective filing date of the claimed invention to modify the method of Lai and Altmejd by incorporating the electronic device is an over-the-top box (OTT box) as disclosed by Wengreen.  The motivation for doing so would have been to stream media content through a Wi-Fi network to a television (Wengreen – par. 5).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd with Wengreen to obtain the invention as specified in the instant claim.
Regarding claim 8, Lai and Altmejd teach the electronic device of claim 5; Lai and Altmejd do not explicitly disclose: the electronic device is an over-the-top box (OTT box), and the electronic device receives a supply voltage via an universal serial bus (USB) connector.
Wengreen teaches: the electronic device is an over-the-top box (OTT box) [a box-type streaming media player (par. 7 and 87)], and 
the electronic device receives a supply voltage via an universal serial bus (USB) connector [transferring power from the USB power source 30 located on a television 112 to the streaming media player 40 via the power cable 10 (at step 1404) (par. 10 and 117-119, Fig. 9 and 14)].

Regarding claim 11, claim 11 is rejected for the same reasons given in the above rejection of claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER BOYD/Examiner, Art Unit 2424 
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424